Citation Nr: 0921285	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  03-07 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for service connection for a 
jaw disability/chronic periodontal disease.

2.  Entitlement to service connection for a jaw 
disability/chronic periodontal disease.


REPRESENTATION

Appellant represented by:	Richard A. Rhea, Attorney at 
Law


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1947 to May 
1948 and from November 1950 to August 1951.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which, inter alia, denied service connection for a 
jaw disability/chronic periodontal disease.

This matter was initially before the Board in February 2009, 
at which time it remanded the current issue on appeal for 
compliance with remand directives in an August 2008 Board 
remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The 
case has returned to the Board and is again ready for 
appellate action.


FINDINGS OF FACT

1.  In an August 1995 rating decision, the RO determined that 
new and material evidence had not been received showing that 
the Veteran has a current diagnosis of a jaw 
disability/chronic periodontal disease related to service or 
to any incident or event therein.  The Board confirmed this 
rating decision in a March 1997 decision, and the Veteran did 
not appeal the Board decision.  

2.  The additional evidence received since the March 1997 
Board decision is new, relevant, and raises a reasonable 
possibility of substantiating the claim.

3.  There is no competent medical evidence showing that the 
Veteran sustained dental trauma during his active military 
service or that his current dental disability is linked to an 
in-service injury.




CONCLUSIONS OF LAW

1.  The March 1997 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 
38 C.F.R. § 20.1100 (2008).  

2.  New and material evidence has been received since the 
March 1997 Board decision to reopen the claim for service 
connection for a jaw disability/chronic periodontal disease.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  The criteria for service connection for a dental 
condition, claimed as a jaw disability/chronic periodontal 
disease, for purposes of compensation, have not been met.  38 
U.S.C.A. §§ 1110, 1712, 5103, 5103A, 5107(b) (West & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 
(2008).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The duty to notify was accomplished by way of VCAA 
letters from the RO to the Veteran dated in February 2002 and 
July 2006.  These letters effectively satisfied the 
notification requirements of the VCAA consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) 
informing the Veteran about the information and evidence not 
of record that was necessary to substantiate his claim, (2) 
informing the Veteran about the information and evidence the 
VA would seek to provide, and (3) informing the Veteran about 
the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of 
notice.  38 U.S.C.A. 
§ 5103(a).  See Pelegrini II, Quartuccio, supra.

The Board notes that for claims pending before VA on or after 
May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the 
fourth element requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
pertain to the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Consequently, the presence or absence of notice of 
this element in this case is of no consequence because it is 
no longer required by law.

In addition, with regard to new and material evidence, the 
February 2002 and July 2006 VCAA notice letters are compliant 
with the decision by the United States Court of Appeals for 
Veterans Claims (Court) in Kent v. Nicholson, 20 Vet. App. 1 
(2006), as they sufficiently explained the bases of the prior 
denials (i.e., the deficiencies in the evidence when the 
claim was previously considered).  In any event, in light of 
the Board's favorable action with regard to the Veteran's 
application to reopen his previously denied claim for service 
connection for a jaw disability/chronic periodontal disease, 
any notice deficiencies would not be harmful.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).  

Furthermore, in a VCAA letter dated in March 2006, the RO 
also provided the Veteran with notice that a disability 
rating and an effective date will be assigned if service 
connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 
473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (2007).  Thus, the Veteran has received all 
required notice in this case, such that there is no error in 
content. 

The RO also correctly issued the March 2006 VCAA notice 
letter prior to the December 2006 adverse determination on 
appeal.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini II, 18 Vet. App. at 120.  Thus, there is no 
timing error with regard to the VCAA notice.

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs) and relevant VA 
treatment records.  The Veteran and his representative also 
have submitted statements in support of his claim.  Thus, 
there is no indication that any additional evidence remains 
outstanding; therefore, the duty to assist has been met.  
38 U.S.C.A. § 5103A.

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In 
this regard, the Board is satisfied as to compliance with the 
instructions from its February 2009 remand.  Specifically, 
the RO was instructed to readjudicate the current claim on 
appeal with consideration of new VA medical records and other 
additional evidence added to the record since issuance of the 
statement of the case in July 2007.  The Board finds that the 
RO has complied with these instructions.  Stegall, 11 Vet. 
App. at 268.  

Analysis - New and Material Evidence

The RO denied service connection for a jaw disability/chronic 
periodontal disease in an August 1995 rating decision because 
no new and material evidence had been submitted showing the 
existence of a disability, injury, or trauma to the jaw in 
service.  This decision was affirmed by a March 1997 Board 
decision, which also noted that there was no evidence of a 
current jaw disability.  The Veteran did not appeal that 
decision; thus, the March 1997 Board decision is final and 
binding on him based on the evidence then of record.  38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1100, 20.1104.   

Although the RO reopened the Veteran's claim, the Board has 
jurisdictional responsibility to determine whether a claim 
previously denied by the RO is properly reopened.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 
38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. Brown, 83 
F. 3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92 (March 4, 
1992).  Accordingly, regardless of the RO's actions, the 
Board must initially determine on its own whether there is 
new and material evidence to reopen this claim before 
proceeding to readjudicate the underlying merits of this 
claim.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  

The Veteran filed a claim to reopen his previously denied 
claim for service connection for a jaw disability/chronic 
periodontal disease in September 2006.  Because the Veteran's 
claim to reopen service connection was filed after August 
2001, the amended regulations are applicable.  See 66 Fed. 
Reg. at 45,620.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Upon reviewing the evidence received since the March 1997 
Board decision, the Board finds that new and material 
evidence within the meaning of 38 C.F.R. 
§ 3.156(a) has been received.  Specifically, VA treatment 
records dated from October 2001 to October 2008 show a 
diagnosis of chronic periodontitis and ongoing dental 
treatment, including treatment for periodontitis, provided to 
the Veteran.  See, e.g., VA treatment records dated in March 
2002, November 2007, December 2007, and January 2008.  

Thus, presuming the credibility of this evidence, these 
records present evidence that the Veteran currently has a 
dental condition.  This evidence is new, not cumulative, and 
relates directly to an unestablished fact necessary to 
substantiate the Veteran's claim.  Thus, as new and material 
evidence has been received, the Veteran's claim for service 
connection for a jaw disability/chronic periodontal disease 
is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).




Analysis - Service Connection

Service connection may be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation, or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that 
was chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  A demonstration of continuity of symptomatology 
is an alternative method of demonstrating the second and/or 
third Caluza elements discussed above.  Savage, 10 Vet. App. 
at 495-496.  Disorders diagnosed after discharge may still be 
service- connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d); Combee v. Brown, supra.  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a 
current diagnosis of the condition claimed).

However, dental disabilities are treated differently than 
medical disabilities in the VA benefits system.  See 38 
C.F.R. § 3.381.  Under current VA regulations, compensation 
is available for only certain types of dental and oral 
conditions, such as impairment of the mandible, limited 
motion of the temporomandibular articulation, loss of a 
portion of the maxilla, and loss of a portion of the ramus.  
38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation 
is available for loss of teeth only if such loss is due to 
loss of substance of body of the maxilla or mandible without 
loss of continuity.  Id., Diagnostic Code 9913.  A Note to 
this provision indicates that these ratings apply only to 
bone loss through trauma or disease, such as osteomyelitis, 
and not to loss of the alveolar process as a result of 
periodontal disease, since such loss is not considered 
disabling.  Id.  

Otherwise, a Veteran may be entitled to service connection 
for dental conditions, including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal (i.e., gum) disease, for the sole purposes of 
receiving VA outpatient dental services and treatment, if 
certain criteria are met.  38 U.S.C.A. 
§ 1712; 38 C.F.R. §§ 3.381, 17.161. 

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); 
see also 38 C.F.R. § 3.159(a)(2).  

In this regard, the Court emphasized that when a condition 
may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. 
App. 303, 310 (2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

In this case, the Veteran asserts that he received dental 
treatment, including treatment for periodontal disease, 
during service, thus entitling him to compensation for a jaw 
disability/chronic periodontal disease incurred in service.  
See notice of disagreement (NOD) dated in December 2006.

As previously mentioned, the first requirement for any 
service connection claim is the existence of a current 
disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  In this regard, post-service treatment records reveal 
that the Veteran was diagnosed with chronic periodontitis in 
March 2002 and currently receives ongoing dental treatment.  
However, there is no evidence of a diagnosis of impairment of 
the mandible, loss of a portion of the ramus, or loss of a 
portion of the maxilla, for which service-connected 
compensation could be granted.  See 38 C.F.R. § 4.150.  Thus, 
absent evidence of a current compensable dental disability, 
service connection cannot be granted for a jaw 
disability/chronic periodontal disease.  Boyer, 210 F.3d at 
1353; Brammer, 3 Vet. App. at 225.     

Moreover, a review of the Veteran's STRs only shows that the 
Veteran received treatment for possible pyorrhea in February 
1951 and for teeth extractions due to an abscess in March 
1951, while on active duty.  The evidence of record is 
unremarkable for a diagnosis of impairment of the mandible, 
loss of a portion of the ramus, or loss of a portion of the 
maxilla, for which service-connected compensation could be 
granted.  See 38 C.F.R. § 4.150.  Further, the Veteran has 
never alleged, and the records fail to show, that he has 
suffered any trauma to his teeth or jaw as the result of 
combat wounds or other service trauma.

Accordingly, although the Veteran is entitled to the benefit 
of the doubt where the evidence is in approximate balance, 
the benefit of the doubt doctrine is inapplicable where, as 
here, the preponderance of the evidence is against the claim.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990).


ORDER

As new and material evidence has been received, the claim for 
service connection for a jaw disability/chronic periodontal 
disease is reopened.  To this extent, the appeal is granted.

Service connection for a jaw disability/chronic periodontal 
disease is denied.  




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


